— Appeal from an order of the Supreme Court at Special Term (Kahn, J.), entered November 5, 1981 in Rensselaer County, which denied defendant’s motion to vacate a default judgment. Following service of a summons and complaint upon the Secretary of State pursuant to section 306 of the Business Corporation Law, plaintiff entered a default judgment against defendant. Defendant moved to vacate the default judgment pursuant to CPLR 5015 (subd [ab alleging (1) that its default was excusable in that defendant did not receive the papers served upon the Secretary of State since the address filed with that office was not current for forwarding purposes, and (2) that it had a meritorious defense. Special Term denied the motion and this appeal ensued. Corporations are obligated to keep a current address on file with the Secretary of State and the failure to receive copies of process served upon the Secretary of State due to a breach of this obligation will not constitute a “reasonable excuse” for a corporation seeking to vacate a default under CPLR 5015 (subd [ab (Vogel v Asgrow Mandeville Co., 74 AD2d 940, affd 55 NY2d 675; cf. Cecelia v Colonial Sand & Stone Co., 85 AD2d 56). Special Term properly denied defendant’s motion. Order affirmed, with costs. Mahoney, P. J., Main and Yesawich, Jr., JJ., concur. Kane and Mikoll, JJ., dissent and vote to reverse in the following memorandum by Kane, J.